          Case 6:20-cv-00066-DLC Document 33 Filed 09/08/20 Page 1 of 6



Jason Torchinsky*
Dennis W. Polio*
HOLTZMAN VOGEL JOSEFIAK TORCHINSKY PLLC
2300 N Street NW, Suite 643A
Washington, DC 20037
Ph.: 202/737-8808
Email: jtorchinsky@hvjtlaw.com
 dwpolio@hvjtlaw.com
Lead Counsel for Proposed Intervenors

Anita Y. Milanovich
MILANOVICH LAW, PLLC
100 E Broadway St.
The Berkeley Room
Butte, Montana 59701
Ph.: 406/589-6856
Email: aymilanovich@milanovichlaw.com
Local Counsel for Proposed Intervenors

*pro hac vice motion forthcoming

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION


 DONALD J. TRUMP FOR
 PRESIDENT, INC., et al.,
                                              Civil Case No. 6:20-cv-00066-DLC

                                Plaintiffs,
     v.                          Motion to Intervene by Greg Hertz,
                                 in his official capacity as Speaker of
 STEPHEN BULLOCK, et al.,        the House of Representatives of
                                 Montana and Scott Sales, in his
                     Defendants. official capacity as President of the
                                 Montana Senate on behalf of the
                                 Majorities of the Montana House
                                 and Senate
         Case 6:20-cv-00066-DLC Document 33 Filed 09/08/20 Page 2 of 6




       Pursuant to Fed. R. Civ. P. 7 and 24, and L.R. 7.1 and 24.1, Proposed

Intervenors Greg Hertz, in his official capacity as Speaker of the House of

Representatives of Montana and Scott Sales, in his official capacity as President of

the Montana State Senate, on behalf of the Majorities of the Montana House and

Senate1 (the “Legislative Majority”), respectfully move this Court to intervene in

this matter. In support of their motion, the Legislative Majority state as follows:

    1. This case challenges the constitutionality of Governor Bullock’s unilateral

       directive forcing the State to implement a kind of universal vote-by-mail

       election in violation of Article I, Section 4 of the United States Constitution

       (the “Elections Clause”); Article II, Sec. 1 of the United States Constitution

       (the “Electors Clause”); and the right to vote.

    2. Intervention as of right is required when an intervening party “claims an

       interest relating to the property or transaction that is the subject of the action,

       and is so situated that disposing of the action may as a practical matter impair

       or impede the movant’s ability to protect its interest, unless existing parties

       adequately represent that interest.” Fed. R. Civ. Proc. 24(a)(2).

    3. When analyzing a motion to intervene of right under Rule 24(a)(2), courts in


1 Speaker Hertz and President Sales are authorized by their caucuses to file this brief on behalf of
the Majorities of the Montana House and Senate.

Proposed Intervenor Legislative                -2-
Majority’s Motion to Intervene
        Case 6:20-cv-00066-DLC Document 33 Filed 09/08/20 Page 3 of 6



      this Circuit apply a four-part test: “(1) the motion must be timely; (2) the

      applicant must claim a “significantly protectable” interest relating to the

      property or transaction which is the subject of the action; (3) the applicant

      must be so situated that the disposition of the action may as a practical matter

      impair or impede its ability to protect that interest; and (4) the applicant's

      interest must be inadequately represented by the parties to the action.” Sierra

      Club v. EPA, 995 F.2d 1478, 1481 (9th Cir. 1993) (citing Scotts Valley Band

      of Pomo Indians v. United States, 921 F.2d 924, 926 (9th Cir. 1990)).

   4. As more fully explained in the accompanying Memorandum in Support, the

      Montana State Legislature—of which the Legislative Majority makes up a

      controlling majority—has the primary and exclusive authority, checked only

      by Congress, in prescribing “The Times, Places and Manner of Holding

      Elections for Senators and Representatives” as well as the manner in which

      Montana appoints presidential electors. U.S. Const. Art. I, § 4; see also U.S.

      Const. Art. II, § 1.

   5. Because the Elections Clause and the Electors Clause confer exclusive

      constitutional authority on the Montana State Legislature, Governor Bullock’s

      directive directly implicates the Montana State Legislature’s and the

      Legislative Majority’s interests under the United States Constitution. As a

      consequence, the failure to allow the Legislative Majority to join this litigation

Proposed Intervenor Legislative          -3-
Majority’s Motion to Intervene
        Case 6:20-cv-00066-DLC Document 33 Filed 09/08/20 Page 4 of 6



      as a party will prevent it from protecting its constitutional granted exclusive

      authority and in turn will allow that authority to be severely impaired by the

      disposition of this action without its due consideration.

   6. Plaintiffs filed this action only two days ago on September 2, 2020.

   7. The Legislative Majority secured the necessary authorization and retained

      counsel as quickly as practicable to assert its federal constitutional rights, with

      counsel in turn moving as quickly as possible to pursue intervention and

      participation in this matter.

   8. To ensure no delay occurs as a result of its participation, the Legislative

      Majority attaches hereto its Complaint.

   9. The Legislative Majority does not oppose Plaintiffs’ pending Motion for

      Preliminary Injunction or Motion to Expedite and consents to the proposed

      expedited briefing schedule.

   10. Proposed Intervenors’ counsel contacted all parties. Plaintiffs and Defendant

      Secretary of State does not oppose the motion. Defendant Bullock was

      contacted but has not yet advised counsel of its position.

      WHEREFORE, Proposed Intervenor the Legislative Majority respectfully

moves that this Court grant their Motion to Intervene.




Proposed Intervenor Legislative           -4-
Majority’s Motion to Intervene
Case 6:20-cv-00066-DLC Document 33 Filed 09/08/20 Page 5 of 6
Case 6:20-cv-00066-DLC Document 33 Filed 09/08/20 Page 6 of 6
